Citation Nr: 1228952	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability of the cervical spine, claimed as a neck disorder. 

2.  Entitlement to service connection for a right upper extremity disability, claimed as secondary to a disability of the cervical spine. 

3.  Entitlement to service connection for a left upper extremity disability, claimed as secondary to a disability of the cervical spine. 


REPRESENTATION

Appellant represented by:	Brian K. Walker, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active duty from August 1971 to August 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the supplemental statement of the case dated in January 2011 refers to the issue of entitlement to service connection for a tooth disorder; however, the Veteran excluded that issue in his January 2010 substantive appeal.  The Board will limit its consideration accordingly.


REMAND

The Board's review of the claims file reveals that further development is required before the issues on appeal are decided.  

In a letter dated in November 2008, the Veteran indicated that he applied for disability benefits from the Social Security Administration (SSA).  Those records have not been obtained by or requested by VA.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should obtain from the SSA a copy of any disability determinations it has rendered for the Veteran and a copy of the records upon which the determination(s) was (were) made.

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action, if otherwise in order.

No action is required of the appellant unless he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 


